Citation Nr: 1445849	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  12-00 022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Propriety of the reduction (from 40 to 20 percent) in the disability rating for reflex sympathy dystrophy of right hand, status post carpal tunnel and ulnar decompression surgeries, effective October 1, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from July 1989 to October 2008.  This appeal is before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Salt Lake City, Utah Department of Veterans Affairs (VA) Regional Office (RO) that reduced the rating for the right hand disability from 40 to 20 percent, effective October 1, 2011.  (The Board notes that the Veteran's appeal seeks to restore the 40 percent rating that was reduced in the July 2011 RO rating decision; in raising this appeal, the Veteran has not included any contention that a rating in excess of 40 percent is warranted; no further increased rating claim is currently before the Board.)

In his January 2012 VA Form 9, substantive appeal, the Veteran requested a Travel Board (or videoconference) hearing.  A Travel Board hearing was appropriately scheduled for December 2012; the Veteran failed to report.


FINDINGS OF FACT

1.  A May 2009 rating decision granted service connection for reflex sympathy dystrophy of right hand, status post carpal tunnel and ulnar decompression surgeries, rated 40 percent disabling effective October 7, 2008 on the basis of the moderate incomplete paralysis of the right hand.

2.  Following a VA examination in December 2010, by a rating decision in April 2011, the RO proposed to reduce from 40 to 20 percent the rating for the right hand disability.

3.  A July 2011 rating decision implemented the reduction of the rating for the right hand disability from 40 to 20 percent; the overall evidence does not show sustained improvement to the extent of demonstrating that the Veteran's incomplete paralysis of the right hand had improved from a moderate degree to a mild degree impairment at that time.


CONCLUSION OF LAW

The RO's decision to reduce the rating for reflex sympathy dystrophy of right hand, status post carpal tunnel and ulnar decompression surgeries, from 40 percent to 20 percent was not proper, and restoration of a 40 percent rating is warranted.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.105, 3.344, 4.7, 4.124a, Diagnostic Code 8512 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, inasmuch as the benefit sought (restoration of a 40 percent rating for the right hand disability), is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The Veteran's right hand disability on appeal has been rated under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8512.  Diagnostic Code 8512 provides the rating criteria for paralysis of the lower radicular group, and therefore neuritis and neuralgia of that nerve pursuant to Diagnostic Codes 8612 and 8712, respectively.  38 C.F.R. § 4.124a.  Under Code 8512, a 20 percent rating is assigned for mild incomplete paralysis in the major or minor extremity.  For moderate incomplete paralysis, a 40 percent rating is warranted in the major extremity and a 30 percent rating in the minor extremity.  For severe incomplete paralysis, a 50 percent rating is warranted in the major extremity and a 40 percent rating is warranted in the minor extremity.  The highest respective ratings of 70 percent regarding the major extremity and 60 percent regarding the minor extremity are reserved for complete paralysis.  With respect to the lower radicular group, complete paralysis means all intrinsic muscles of the hand, and some or all of the flexors of the wrist and fingers, are paralyzed (substantial loss of use of the hand).  38 C.F.R. § 4.124a.

Disability ratings with respect to neurological conditions ordinarily are assigned in proportion to the impairment of motor, sensory, or mental function.  38 C.F.R. § 4.12.  In evaluating peripheral nerve injuries, attention therefore is given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory.  Id.  Special consideration is given to complete or partial loss of use of one or more extremities.  38 C.F.R. § 4.124a.

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis given with each nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Peripheral neuritis characterized by organic changes such as loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123.

The terms "mild," "moderate," and "severe" under applicable diagnostic codes are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Pursuant to 38 C.F.R. § 3.105(e), where a reduction in the rating of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Final rating action will reduce or discontinue the compensation effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.

Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Ratings for diseases subject to temporary or episodic improvement, will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).

The above considerations apply to ratings which have continued for long periods at the same level (five years or more), and do not apply to disabilities which have not become stabilized and are likely to improve.  Therefore, reexaminations disclosing improvement will warrant a reduction in rating.  38 C.F.R. § 3.344(c).  The 40 percent rating at issue in this case had been in effect less than five years at the time of the reduction.

The Board notes that it has reviewed all of the evidence of record, to include the claims file, Virtual VA, and the Veterans Benefits Management System (VBMS), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

The RO proposed the reduction at issue by a rating decision in April 2011.  The July 2011 reduction action was issued more than 60 days thereafter, and after the Veteran was notified of his right to challenge the proposed reduction and afforded opportunity to present evidence and/or have a hearing.  The reduction was made effective no sooner than permitted by regulation (October 2011).  Based on the foregoing, the Board finds that the RO satisfied the requirement of allowing at least a 60-day period to expire before assigning the effective date of reduction.  38 C.F.R. § 3.105(e).  Nonetheless, the Board finds that based on the evidence of record, the reduction was not proper.

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was implemented, although post-reduction medical evidence may be considered in the context of evaluating whether the disability had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  In order for a rating reduction to be sustained, it must be shown by a preponderance of the evidence that the reduction was warranted.  Sorakubo v. Principi, 16 Vet. App. 120 (2002).

In May 2009, the RO issued a rating decision granting service connection for reflex sympathetic dystrophy of the right hand, status post carpel tunnel and ulnar decompression surgeries; the decision assigned a 40 percent rating for the disability effective October 7, 2008.  The 40 percent rating was assigned on the basis of determining that a November 2008 VA examination report showed associated impairment approximating moderate incomplete paralysis of hand movements.  The April 2011 RO rating decision (proposing reduction) and the July 2011 RO rating decision (enacting the reduction) reduced the assigned disability rating from 40 to 20 percent on the basis of determining that a December 2010 VA examination report showed improvement such that only mild incomplete paralysis remained.

The Board's analysis features a comparison of what the pertinent evidence shows as the basis of the original 40 percent rating with what the pertinent evidence shows with regard to the disputed reduction to a 20 percent rating.

The November 2008 VA examination report associated with the original assignment of a 40 percent rating for moderate incomplete paralysis of hand movements presents a number of findings for consideration.  The report addresses a broad range of disabilities that include the pertinent (to this appeal) disabilities of reflex sympathetic dystrophy, right ulnar nerve, and carpal tunnel concerns of the right hand and wrist, but additionally contemplates disabilities of the neck (service-connected and apparently partly contributing to the right arm neurological impairments), left knee, right foot, left big toe, sleep apnea, and gastroesophageal reflux disease.  The report notes that the Veteran's painful symptoms were being treated with pain medications that included narcotics.

The November 2008 VA examination report describes that the Veteran reported being unable to drive and having difficulty writing or typing.  He described right hand symptoms of "tingling, numbness, and cramping."  He was "unable to use the hand for any significant activities."  The symptoms were "on a constant basis with a flare up intermittently."  The report describes that, concerning the right hand, the "functional impairment is the limited use of the hand."  The Veteran reported that he had previously undergone "a nerve transposition" associated with an ulnar nerve condition in his right arm related to the numbness and tingling; the Veteran reported that he "continues to have pain that is aching, burning, and sharp."  The Veteran rated the pain as "5-7/10" in severity.  The pain was "elicited  with physical activity," but the Veteran also experienced the "pain at rest."  The report describes "functional impairment of difficulty typing or writing as a result of the pain."  The report also indicates that the Veteran's carpal tunnel syndrome that had been treated with surgery but still contributed to the right hand symptoms of reflex sympathetic dystrophy.

With regard to general activity function (contemplating the combined impact of the broader set of disabilities), the Veteran described that he can brush his teeth, but has difficulty with activities like shopping, dressing himself without assistance, and gardening; he was unable to drive a car, take out the trash, or push a lawn mower.  These details of impairment (and others) appear to involve disabilities other than of the right upper extremity, and the Board notes that the Veteran presented for the examination "by a wheelchair, having difficulty walking or standing" and "in significant discomfort" that does not appear to be associated exclusively with right upper extremity concerns.

The November 2008 VA examination report notes that the Veteran is right hand dominant, favoring his right hand for writing and eating movements.  Physical examination revealed that all pertinent ranges of motion were "normal, however there was pain throughout the range of motion of the right wrist.  It does not however limit the range of motion, and the pain is throughout the range of motion."  The examiner noted that "[r]ange of motion is not limited by repetitive use, pain, fatigue, weakness, lack of endurance, or incoordination."  Examination of the hands and fingers (bilaterally) revealed that the Veteran was unable to tie shoelaces, unable to fasten buttons, but able to pick up a piece of paper with both hands and tear it "with difficulty."  The Veteran was able to achieve all evaluated movements and positions of his fingers, although he "had difficulty."  The Veteran had full range of motion in the thumbs and all fingers with no limitation by repetitive use, pain, fatigue, weakness, lack of endurance, or incoordination.

However, the report notes that the "veteran's hand strength was severely reduced in the right hand, moderately reduced in the left."  The report goes on to state that the "Veteran has reduced strength in the upper extremities and both hands reportedly [due] to pain up in the neck area."  It states that he "also has reflex sympathetic dystrophy diagnosis in the right hand, previously diagnosed, which makes it difficult to assess his strength due to his inability to move it as a result of pain."  "Tinel sign and Phalen test were unable to be tested as a result of the pain in the right wrist to any touch."  The examiner opined that that the unusual nature and severity of the Veteran's pain in the right hand did not correspond to other present pathologies or common neuropathies of the involved nerves; the pain pattern in the right hand required a diagnosis of reflex sympathetic dystrophy of the right hand.

The subsequent reduction of the pertinent disability rating from 40 to 20 percent was based essentially entirely upon the contents of a December 2010 VA examination report.  The Board notes that, similar to the November 2008 VA examination report, the December 2010 report contemplates an array of disabilities broader than the right hand/wrist issue relevant to this appeal.  The Veteran was still prescribed substantial pain management medications, including narcotic medication, for a set of disabilities broader than the right hand disability.  Significantly, as discussed below, the narcotic pain medication did not resolve the Veteran's constant burning right hand pain with sharp spikes and periods of greater severity.

The Veteran described "constant shooting pain which is for the most part from the elbow and the forearm down to the first three digits."  It appears that the Veteran's symptoms involved both of his upper extremities, but "right is worse than the left."  The Veteran's "whole arm feels weak."  He had "numbness of both first through third digits which has been constant for about 10 years."  The Veteran denied any incapacitating episodes, "but when his pain is bad, he will recline in a special bed that they have gotten that goes up and down."  With regard to the right arm specifically, the report shows that the Veteran "says it is hard to type or use his hands and he drops things."  The Veteran could "use the fourth and fifth digits but he has weakness in his first through third digits as well as the whole arm bilaterally."  The report notes that "[p]ain is constant and burning," and "[h]e sometimes gets sharp spiking pains but denies actual flare-ups."  The Veteran's responses to the examiners queries also endorsed abnormal sweating of his palms, "sometimes they feel hot and sometimes they feel cold," and additionally "the hands sometimes turn blue, right great[er] than left," and the Veteran "gets cramping in the hands."

The December 2010 VA examiner remarks that the Veteran had previously had a diagnosis of complex regional pain syndrome, but that he "has a different doctor now" and "his most recent records do not describe a diagnosis of complex regional pain syndrome."

With regard to activities of daily living, the December 2010 VA examination report shows that the Veteran described: "on his good days, he can do housework if he is careful," he "will not lift," "can never do yard work," "can do his own self care at times but if the pain is quite bad, he says he may not shower, shave, or brush his teeth for a week."  The Veteran reported that he experienced pain of such severity for a week approximately "once a month."  He also reported that "he does not drive."

Physical examination findings indicated that motor strength in the upper extremities was 4/5 in the grip (and 4+/5 in the rest of the upper extremities).  Sensory examination "revealed decreased, sharp to dull sensation in the hands but he was able to feel light touch ... in the entirety of both hands from the wrist down."  Reflexes were normal and symmetrical.  Physical examination also revealed normal ranges of motion "none of which gave pain", tinel sign was negative at the elbow and wrist, there was no tenderness about the wrists or the elbows or the hands, and the Veteran was able to achieve all tested finger actions "although he did this quite slowly."  The examiner diagnosed: "Right hand status post carpal tunnel and ulnar compression surgeries with continued pain and numbness in the hand."  The examiner commented that "I cannot confirm a diagnosis of refl[e]x sympathetic dystrophy today based upon today's exam which is negative for any signs suggestive of such."

In summary, comparing the two most pertinent examination reports, both of the reports reflect that the Veteran had difficulty typing or driving, had significant weakness, numbness, pain and functional limitation from constant symptomatology; had episodes of cramping, had weakness and constant burning pain with sharp shooting spikes (all apparently involved in his dropping items from his grip) and had significant abnormal temperature perceptions.  The indicated impact upon the Veteran's capacity to complete activities appears reasonably consistent between the November 2008 and December 2010 examination reports; both reflect that the Veteran had difficulty with activities requiring fine movement of his fingers or involving grip strength in his right hand.  Both reports indicate that the Veteran was able to accomplish all ranges of movement and positions of the fingers; the earlier report describes that he did this with "difficulty" and the later report describes that he did so "quite slowly."

In both cases, factors such as pain did not reduce the absolute capacity for motion.  The earlier report describes "severely" reduced strength in the right hand (partly due to neck pain causing bilateral arm weakness including moderate weakness on the left), but notes that it was difficult to evaluate the specific right hand strength because of the pain from reflex sympathy dystrophy.  The later examination report shows grip strength of "4/5."  Both examination reports reflect that the Veteran's right hand had numbness and decreased sensation, somewhat difficult to assess in the earlier report due to the complications from active pain issues in the area, but decreased sensation was confirmed in the later report.

The most significant differences between the September 2008 and the December 2010 VA examination report findings appear to be: (1) that the Veteran's right hand pain and tenderness prevented some aspects of direct inspection in September 2008 but did not so interfere in the examination in December 2010, (2) that the Veteran was diagnosed with reflex sympathy dystrophy in September 2008 based upon the otherwise unusual details of the right hand pain at that time, while the December 2010 examiner "cannot confirm" that diagnosis, and (3) that the Veteran's right hand strength in September 2008 was characterized as "severely" reduced while it was characterized as "4/5" in December 2010.  With careful consideration, the Board finds that all of these contrasts involve a degree of imprecision and uncertainty regarding any material degree of improvement.  The differences in the characterizations of the two reports (while both showing abnormal reduced strength in the right hand) are clearly influenced by the fact that the Veteran was in too much pain during the earlier examination to permit full proper inspection of his right hand strength; while there was less interference from pain on the day of the December 2010 examination, the Veteran credibly described that he regularly experienced greater pain at other times.  Even considering the difference in the characterizations of the extent of lost strength in the right hand, the Board notes that both VA examination reports show substantially similar descriptions of the practical functional impairment associated with the right hand weakness, numbness, and pain (difficulty typing, difficulty with grip / dropping things).

Furthermore, the RO appears to have perceived significant weight in the fact that the Veteran was diagnosed with reflex sympathy dystrophy in September 2008 but that this diagnosis could not be "confirmed" and was not clearly evident during the December 2010 VA examination.  However, the Board notes that changes in the diagnostic terminology associated with the Veteran's neurological issues appears partly attributed to the Veteran changing doctors for his regular treatment (referenced by the December 2010 VA examiner) and that the Veteran's right hand pain manifestations are typically variable on different days.  In December 2010, the Veteran was still found to be experiencing notable pain, numbness, and weakness in his right hand; although the Veteran denied "flare-ups," the VA examiner appears to have accepted the Veteran's credible description that his constant right hand pain includes episodes of greater severity than happened to be manifesting on the day of the examination; the examiner also noted other variations of abnormal sensation (including hot and cold perceptions) and strength (dropping items).  The Veteran reported a pattern of symptoms involving spiking pain and, for one week per month, increased pain that ceases his performance of basic daily activities.  Although the Veteran's painful medical problems include more than the right hand disability alone, the Board finds it significant that the Veteran continued to be prescribed substantial narcotic pain medication at the time of the December 2010 VA examination and yet was still experiencing significant right hand pain; the Board finds little reason to doubt the Veteran's account of variable pain and it appears that the VA examiner did not doubt his account either.

In context, the December 2010 VA examination report's indication that reflex sympathetic dystrophy could not be specifically "confirmed" on that day does not persuasively indicate that a sustained material improvement had actually occurred with regard to the impairment of the right hand's function, as the pertinent right hand disability (by any name) still featured patterns of variable pain (not at its most severe on the day of the examination), numbness, diminished strength and associated functional impairments generally reasonably consistent with those noted in September 2008.

Considering the diminished strength, numbness and diminished sensation, significant constant pain of variable severity, abnormal hot and cold sensations, and functional impairment reasonably shown in the evidence of record at the time of the July 2011 RO rating decision, the Board is not convinced that the Veteran's right hand disability was clearly shown to more nearly approximate "mild" incomplete paralysis than it did "moderate" incomplete paralysis at that time.

The Board acknowledges that a later VA examination report, dated in July 2012, presents findings that may arguably suggest a reduced severity in the right hand disability (but the Board makes no finding in that regard at this decision).  However, the extent to which this later evidence may be considered to demonstrate the propriety of the earlier July 2011 decision to reduce the disability rating is limited.  As the Board finds that the evidence that was of record at the time of the July 2011 decision did not sufficiently demonstrate an actual material improvement warranting a reduction in rating for the right hand disability as of that time, the Board shall not infer that such an improvement had actually occurred by that time on the basis of subsequent medical evidence detailing the severity of the disability a year later.

On longitudinal review of the pertinent evidence of record, and with the benefit of the doubt being afforded to the Veteran as is required by the law, the Board cannot find that the evidence demonstrated sustained material improvement in the service-connected right hand disability at the time of the July 2011 decision reducing the rating for that disability.  See 38 C.F.R. §§ 4.3, 4.7.  Notably, while the single December 2010 VA examination upon which the reduction was based appears to show less interference from pain during the evaluation than was present during the September 2008 VA examination, the evidence credibly reflects that the right hand disability manifested in constant pain of variable severity (with the pain not resolved by substantial narcotic pain medication), numbness, abnormal sensations, and functional impairment that do not clearly indicate that the right hand incomplete paralysis improved to become "mild" in degree.  The 40 percent rating that was assigned for the right hand disability contemplated "moderate" incomplete paralysis consistent with the information on the September 2008 VA examination report, and the Board finds that the evidence in this case does not demonstrate a sustained improvement warranting a reduction by the time of the July 2011 RO reduction decision.

Accordingly, restoration of the 40 percent rating for moderate incomplete paralysis impairing the right hand is warranted.


ORDER

Restoration of a 40 percent rating for the Veteran's reflex sympathy dystrophy of right hand, status post carpal tunnel and ulnar decompression surgeries, is granted, subject to the regulations governing payment of monetary awards.



____________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


